The deputy commissioner was asked to approve this compromise and enter an award on the same.
I, therefore, find and determine that the petitioner, in accordance with the compromise, is entitled to compensation for temporary disability for a period of six (6) weeks, all of which has already been paid, and compensation for permanent disability for a period of five (5) weeks based upon ten (10%) per cent, of the left second and third fingers, the compensation rate being seventeen ($17) dollars.
It is therefore on this 27th day of September, 1926, ordered that judgment be entered in favor of the petitioner for eleven (11) weeks’ compensation, six weeks of which have already been paid, and that the balance be paid immediately by the respondent at the rate of seventeen ($17) dollars.
Harry J. Goas,

Deputy Commissioner.